Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 1 of 24 Page ID #:154




   1   BONNETT, FAIRBOURN, FRIEDMAN
       & BALINT, P.C.
   2   PATRICIA N. SYVERSON (CA SBN 203111)
       MANFRED P. MUECKE (CA SBN 222893)
   3   600 W. Broadway, Suite 900
       San Diego, California 92101
   4   psyverson@bffb.com
       mmuecke@bffb.com
   5   Telephone: (619) 798-4593
   6   BONNETT, FAIRBOURN, FRIEDMAN
       & BALINT, P.C.
   7   ELAINE A. RYAN (Admitted Pro Hac Vice)
       CARRIE A. LALIBERTE (Admitted Pro Hac Vice)
   8   2325 E. Camelback Rd. Suite 300
       Phoenix, AZ 85016
   9   eryan@bffb.com
       claliberte@bffb.com
  10   Telephone: (602) 274-1100
  11   Attorneys for Plaintiff
       Additional counsel on signature page
  12
                             UNITED STATES DISTRICT COURT
  13
                           CENTRAL DISTRICT OF CALIFORNIA
  14
       DAVID BERKE, on behalf of              Case No. 2:19-cv-07471 PSG
  15   himself and all others similarly       (KSx)________________
       situated,
  16                                          SECOND AMENDED CLASS
                    Plaintiff,                ACTION COMPLAINT FOR:
  17
             v.                                 1.   VIOLATION OF THE UNFAIR
  18                                                 COMPETITION LAW, Business
       WHOLE FOODS MARKET                            and Professions Code §17200 et
  19   CALIFORNIA, INC., WHOLE                       seq.; and
       FOODS MARKET SERVICES,                   2.   VIOLATION OF THE
  20   INC., ALLEGRO COFFEE                          CONSUMERS LEGAL
       COMPANY, and MRS. GOOCH’S                     REMEDIES ACT, Civil Code
  21   NATURAL FOOD MARKETS,                         §1750 et seq.
       INC.
  22                                          JURY TRIAL DEMANDED
  23         Defendants.
  24

  25

  26

  27

  28


                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 2 of 24 Page ID #:155




   1         Plaintiff David Berke, on behalf of himself and all others similarly situated,
   2   through his undersigned attorneys, alleges this Second Amended Class Action
   3   Complaint against Defendants Whole Foods Market California, Inc., Whole Foods
   4   Market Services, Inc., Allegro Coffee Company, and Mrs. Gooch’s Natural Food
   5   Markets, Inc., (collectively, “Whole Foods”), on actual knowledge as to his own
   6   acts, and on information and belief after due investigation as to all other allegations,
   7   as follows:
   8                              NATURE OF THE ACTION
   9         1.      This is a consumer class action against Whole Foods, a nationwide
  10   grocery chain which has promised consumers for decades that it sells only the
  11   highest quality, purest, and most wholesome foods available. To attract health-
  12   conscious shoppers, Whole Foods boasts that it maintains “the strictest quality
  13   standards in the industry…”1 Whole Foods also asserts that it adheres to
  14   “[s]tandards that aren’t standard anywhere else.”2           Its corporate slogan is:
  15   “America’s Healthiest grocery Store”.
  16         2.      These representations are designed to convince consumers that, if they
  17   shop at Whole Foods, they are buying the safest and healthiest products in the
  18   nation. But this is far from true as to Whole Foods’ own brand of bottled water,
  19   “Starkey Water.” Touted as “Protected, Pure, Unique” and “Untouched by surface
  20   contamination”,3 Starkey Water – as Whole Foods has known for years – is heavily
  21   contaminated with arsenic, a metalloid chemical and known carcinogen that can lead
  22   to reproductive harm, circulatory and nervous system disorders, an increased risk of
  23   diabetes and hypertension, stomach pain and nausea, vomiting and diarrhea,
  24

  25

  26

  27
       1
         https://www.wholefoodsmarket.com/company-info (emphasis added).
       2
         https://www.wholefoodsmarket.com/quality-standards (emphasis added).
       3
  28     https://idahopreferred.com/members/starkey-water-co/.

                                                 -1-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 3 of 24 Page ID #:156




   1   numbness, paralysis, blindness, and other health problems.4 Tests dating back to at
   2   least 2016 and, as recently as June 2019, consistently show Starkey Water has some
   3   of the highest arsenic levels of any bottled water presently being marketed in the
   4   United States, with some bottles exceeding the maximum arsenic contamination
   5   levels allowed by federal and state law. In 2016 and 2017, Starkey Water was
   6   recalled due to arsenic contamination, and 2019 testing independently conducted by
   7   both Consumer Reports and the Center for Environmental Health confirmed that
   8   Starkey Water contains shockingly high levels of arsenic contamination.
   9         3.     Plaintiff is a California consumer who, within the Class Period alleged
  10   herein, purchased Starkey Water. In so doing, Plaintiff relied on Whole Foods’
  11   reputation and long-running multi-media campaign for sourcing and selling safe,
  12   wholesome, and healthy products.
  13         4.     While Plaintiff and other Starkey Water purchasers expect Starkey
  14   Water to surpass competitors in purity and safety, the truth is that out of 130 bottled
  15   water brands tested for arsenic by Consumer Reports, Starkey Water proved to have
  16   the highest arsenic content of the brands currently marketed: “The test results show
  17   that Whole Foods’ bottled water still has levels of arsenic that approach or exceed
  18   the legal federal limit: Three samples tested this month ranged from 9.48 to 9.86
  19   ppb [parts per billion] of arsenic; a fourth registered 10.1 ppb, just above the federal
  20   limit of 10 ppb. The tested bottles of water were purchased in March [2019] at retail
  21   locations.”5 These results were later independently tested and confirmed by the
  22   Center for Environmental Health.       By contrast, Chicago tap water contains no
  23   measurable arsenic. And, over 120 competing bottled water brands contain no
  24   discernable arsenic, or very low levels.
  25
       4
  26           https://www.medicalnewstoday.com/articles/241860.php;         see      also
       https://www.nsf.org/q-and-a-all/q-and-a-all-consumer/consumer-resources.
  27   5
          “Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports
  28   Says.”,      https://www.consumerreports.org/water-quality/arsenic-in-some-bottled-
       water-brands-at-unsafe-levels/.
                                                  -2-
                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 4 of 24 Page ID #:157




   1           5.     This is hardly what Whole Foods shoppers bargained for. Plaintiff and
   2   other purchasers of Starkey Water paid a hefty premium – especially as compared to
   3   tap water – because they were and still are led to believe Starkey Water is the
   4   healthiest and least contaminated bottled water. But instead, they are unwittingly
   5   buying the most arsenic-laden bottled water product currently on the market. This
   6   matters to consumers and materially affects their decision whether to purchase
   7   Starkey Water. If consumers, including Plaintiff, knew Starkey Water contained
   8   arsenic in much higher amounts than other commercially available brands, they
   9   would not have purchased it, and certainly would not have paid a premium for it.
  10           6.     Whole Foods works hard to impress upon consumers that Starkey
  11   Water is of the highest purity, starting with bottling it in glass or BPA-free PET
  12   plastic.     http://www.starkeywater.com/the-water.     Should consumers have any
  13   doubts, the Starkey Water “Product description” Whole Foods provides consumers
  14   reinforces its purity:
  15           Starkey Spring Water is a protected single-source water with a balance
               of naturally occurring minerals and gently alkaline pH. It comes from a
  16           geothermal source that rises up from the earth over 2 miles deep in the
               foothills of Council, Idaho. Carbon dating of this water places it at
  17           between 11,000 and 16,000 years old, making it some of the purest
               and most pristine water available in the U.S. Gushing forth from the
  18           earth at an impressive 132 degrees, our water is minimally processed,
               only passing through ultra violet light to keep it clean and pure. Starkey
  19           Spring Water is Deep Down Good.
  20   https://www.amazon.com/Starkey-Spring-Water-Glass-1000/dp/B078ZM67ZR
  21   (emphasis added). Whole Foods reassures buyers that: “Starkey Spring Water rises
  22   up through the earth from more than two miles deep where it’s been pure filtered
  23   for more than 11,000 years.”6 Its back label likewise asserts that: “its purity has
  24   been protected for 11,000 years.” Exhibit A, typical Starkey Water label (emphasis
  25   added). And Whole Foods reassures consumers that it tests every production run of
  26

  27

  28   6
           http://www.starkeywater.com/the-water (emphasis added).
                                                  -3-
                                SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 5 of 24 Page ID #:158




   1   Starkey Water7, and that “the fine reflective crystals” they may see when they hold
   2   “some of our glass bottles up to the light” are small amounts of the “beneficial
   3   minerals” silica/silicon.8 On a typical Starkey Water label, other than “pure” water,
   4   the only additional contents identified are what Whole Foods characterizes as “small
   5   amounts of beneficial minerals including Silica, Bicarbonate, Sodium and Sulfate.”
   6   No mention is made of arsenic:
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23           (Front Label)                              (Back Label)

  24           7.    The label fails to identify arsenic in its contents disclosure, and

  25   consumers seeking to learn more would find a reference to the product’s “purity.”

  26   7
        https://www.foxbusiness.com/features/bottled-water-sold-at-whole-foods-target-
  27   found-with-high-levels-of-arsenic-study-says.
       8
  28       http://www.starkeywater.com/frequently-asked-questions.
                                                -4-
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 6 of 24 Page ID #:159




   1   As the FDA has noted in discouraging the use of the term “pure”, “pure may be
   2   confused with the term ‘purified’ and consumers may be misled into believing that
   3   bottled water labeled as ‘pure’ has been treated to substantially decrease the total
   4   dissolved solids content.” 60 FR 57076, 57099. If, as it claims, Whole Foods tests
   5   every production run of Starkey Water, then it has known that the product has been
   6   universally contaminated with arsenic, with some bottles containing the industry’s
   7   highest levels of arsenic for many years. As early as 2016, the FDA found that
   8   Starkey Water contained arsenic exceeding federal limits, leading to a recall.
   9   Absent a recall, consumers cannot discern the presence of arsenic, as arsenic is not
  10   visible and cannot be tasted or smelled.9
  11           8.    Despite knowing that Starkey Water contains a troubling amount of
  12   arsenic, Whole Foods has defiantly refused either to correct its marketing message,
  13   or change its production methods to ensure that Starkey Water does not contain any
  14   arsenic – let alone the highest arsenic levels of any bottled water brand.
  15           9.    Plaintiff and all members of the California and Multi-State Classes
  16   have been injured by Whole Foods’ acts. Claims are asserted herein under
  17   California’s Unfair Competition Law, Business and Professions Code §§ 17200 et
  18   seq. and similar laws in the states comprising the Multi-State Class. Plaintiff also
  19   brings claims for violations of the California Consumer Legal Remedies Act, Civil
  20   Code §§ 1750, et seq.       In addition to restitution, damages (including punitive
  21   damages), and other compensatory relief, Plaintiff seeks appropriate injunctive relief
  22   against Whole Foods to halt its false and misleading “purity” representations and
  23   require corrective disclosures regarding Starkey Waters’ arsenic content.
  24                              JURISDICTION AND VENUE
  25           10.   This Court has jurisdiction over the subject matter of this action
  26   pursuant to 28 U.S.C. § 1332(d), enacted pursuant to the Class Action Fairness Act
  27

  28   9
           https://www.nytimes.com/2019/06/24/health/bottled-water-arsenic.html.
                                                   -5-
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 7 of 24 Page ID #:160




   1   (“CAFA”). Plaintiff has alleged California and Multi-State Classes and as such the
   2   citizenship of at least one Class member is different from that of the Defendants.
   3         11.     Defendant Whole Foods Market California, Inc. (“WFM California”) is
   4   a California corporation and operates the Whole Foods retail stores in California.
   5         12.     Defendant Whole Foods Market Services, Inc. (“WFM Services”) is a
   6   Delaware corporation based in Austin, Texas. WFM Services controls decisions
   7   relating to the nation-wide design, development, advertising, and marketing of
   8   Whole Foods private label lines of products. WFM Services designs, develops,
   9   advertises, and markets Whole Foods private label products to be sold in California.
  10   WFM Services accomplishes the national design, development, advertising, and
  11   marketing of its private label lines of products through, inter alia, its assets and
  12   employees based in the State of California. WFM Services owns and operates
  13   Whole Foods’ website, which is used to market and consummate online sales of its
  14   products to consumers in California and throughout the nation.               See, e.g.,
  15   https://www.wholefoodsmarket.com/privacy-policy (last visited Aug. 22, 2019), and
  16   https://www.wholefoodsmarket.com/terms-use (last visited Aug. 22, 2019).
  17         13.     Defendant Allegro Coffee Company (“Allegro”) is a Colorado
  18   corporation, doing business in the State of California and throughout the United
  19   States. Allegro markets, distributes, and/or sells Starkey Water for sale or use in
  20   California.
  21         14.     Defendant Mrs. Gooch’s Natural Food Markets, Inc. (“Mrs. Gooch’s”)
  22   is a California corporation. Mrs. Gooch’s operates retail stores on behalf of Whole
  23   Foods in Southern California.
  24         15.     The amount in controversy exceeds the sum of $5,000,000.               The
  25   minimal diversity required under the CAFA is satisfied.
  26         16.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because
  27   Plaintiff and many Class members are citizens of this District. Moreover, Whole
  28   Foods regularly transacts and continues to transact business in this District.
                                                 -6-
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 8 of 24 Page ID #:161




   1         17.   This Court has in personam jurisdiction over the Defendants because,
   2   inter alia, each Defendant: (a) transacted business in this District; (b) maintained
   3   continuous and systematic contacts in this District prior to and during the Class
   4   Period; and (c) purposefully availed itself of the benefits of doing business in this
   5   District. Accordingly, Defendants maintain minimum contacts with this District
   6   sufficient to subject them to service of process and due process of law requirements.
   7                                        PARTIES
   8         18.   Plaintiff David Berke is a citizen of California. Mr. Berke purchased
   9   Starkey Water during the Class Period (as defined below). In purchasing Starkey
  10   Water, Mr. Berke relied on Whole Foods’ reputation and long-running multi-media
  11   campaign for sourcing and selling safe, wholesome, and healthy products. He was
  12   deceived by Whole Foods in that he was led to believe and did believe that he was
  13   obtaining bottled water of the highest quality, safety, and purity. Had he known the
  14   water contained arsenic in much higher amounts than other commercially available
  15   brands, he would not have purchased it. He suffered an ascertainable loss and
  16   monetary damages as a result of Whole Foods’ unlawful conduct alleged herein.
  17   Plaintiff Berke will purchase bottled water in the future, and he would purchase
  18   Starkey Water if it were possible to determine prior to purchase that the water
  19   contained only the identified beneficial minerals and no arsenic. Plaintiff Berke
  20   regularly shops at Whole Foods, where Starkey Water is sold, but has been unable to
  21   determine whether it continues to contain arsenic.
  22         19.   Defendant Whole Foods are for-profit corporations formed and existing
  23   as alleged in paragraphs 11-14, above.
  24                              FACTUAL ALLEGATIONS
  25         20.   The demand for bottled water continues to grow in the United States
  26   largely because manufacturers promote their product as free of contaminants
  27   commonly found in the public water supply. This resonates with health-conscious
  28   consumers, particularly in the wake of the Flint, Michigan highly publicized water
                                                -7-
                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 9 of 24 Page ID #:162




   1   scandal and, more recently, the Newark, New Jersey lead filter failure. When
   2   Whole Foods introduced Starkey bottled water at a 2015 investor event, company
   3   executives heralded the product’s purity and healthfulness. “It naturally flows out
   4   of the ground,” chief operating officer A.C. Gallo said about the company’s spring
   5   in Council, Idaho, according to a published transcript on its website. “We built,
   6   actually, a spring house over it so we can let the water go down to the bottling plant.
   7   It’s amazingly pristine water.” [Emphasis added].
   8         21.    Trade organizations like the International Bottled Water Association
   9   also work hard to reinforce in the public mind that bottled water is a safe alternative
  10   to public water by informing consumers that:
  11         Once the water enters the bottled water plant several processes are
             employed to ensure that it meets the U.S. Food and Drug
  12         Administration (FDA) purified water standard. These treatments can
             include utilizing a multi-barrier approach. Measures in a multi-
  13         barrier approach may include one or more of the following: reverse
             osmosis, distillation, micro-filtration, carbon filtration, ozonation,
  14         and ultraviolet (UV) light. The finished water product is then placed
             in a sealed bottle under sanitary conditions and sold to the consumer.
  15         Moreover, the water from public water systems is often compromised
             after emergency situations or natural disasters (e.g., hurricanes, floods,
  16         tornados, fires, or boil alerts). During these times, bottled water is a
             necessary and reliable alternative to deliver clean, safe drinking
  17         water.10
  18         22. Whole Foods has indoctrinated consumers, including Plaintiffs, through
  19   decades of multi-media advertising that it only offers the highest quality, safest, and
  20   most nutritious products to its customers. Indeed, Whole Foods makes it known that
  21   it bans from its stores products with ingredients that do not meet its stringent quality
  22   standards.              (https://assets.wholefoodsmarket.com/www/products/quality-
  23   standards/Unacceptable_Ingredients_for_Food_031519.pdf).         Because of its high
  24   quality standards, Whole Foods prices its products, including Starkey Water, at a
  25   premium earning it the moniker “Whole Paycheck”.             And because consumers
  26

  27   10
          Bottled Water Vs. Tap Water, International Bottled Water Association, available
  28   at:       https://www.bottledwater.org/health/bottled-water-vs-tap-water (emphasis
       added).
                                                 -8-
                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 10 of 24 Page ID #:163




   1   believe Starkey Water, and all Whole Foods products, are healthy and free of
   2   harmful contaminants, they are willing to pay a premium for it.
   3         23.   Specifically, Whole Foods represents that:
   4               (a)    Its “Quality Standards” reflect “Standards that aren’t standard
   5         anywhere else”; 11
   6               (b)    That it maintains “the strictest quality standards in the
   7         industry…”12
   8               (b)    Whole Foods’ “team members” make sure to “carefully vet our
   9         products to make sure they meet our high standards by researching
  10         ingredients, reading labels and auditing sourcing practices…”;13
  11               (c)    Under a heading “Our Purpose”, Whole Foods states “We’re a
  12         purpose-driven company that aims to set the standards of excellence for food
  13         retailers. Quality is a state of mind at Whole Foods Market.”;14
  14               (d)    Thus, “We Sell The Highest Quality Natural and Organic
  15         Foods”;15
  16               (e)    As to Starkey Water, consistent with Whole Foods’ marketing
  17         message, its back label assures that its “purity has been protected for 11,000
  18         years”, it “gushes forth…with beneficial minerals…” (Exhibit A), and Whole
  19         Foods further represents that Starkey Water “pass[es] through ultraviolet light
  20         to keep it clean and pure” “making it some of the purest and most pristine
  21         water available in the U.S.” https://www.amazon.com/Starkey-Spring-Water-
  22         Glass-1000/dp/B078ZM67ZR.
  23

  24

  25
       11
          https://www.wholefoodsmarket.com/quality-standards.
  26   12
          https://www.wholefoodsmarket.com/company-info.
       13
  27      Id.
       14
          Id.
  28   15
          https://www.wholefoodsmarket.com/mission-values/core-values
                                               -9-
                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 11 of 24 Page ID #:164




   1         24.    But in 2016 an FDA spot check found arsenic levels in Starkey Water
   2   far above federal limits, sparking a recall. Since then, Starkey Water has come close
   3   to the line of illegality, or has crossed that line as to a significant number of bottles,
   4   according to tests run by Consumer Reports in or about April 2019 (3 samples of
   5   Starkey Water purchased in March 2019 ranged from 9.48 to 9.86 ppb of arsenic; a
   6   fourth registered 10.1 ppb, just above the federal limit of 10 ppb), and the Center for
   7   Environmental Health in or about June 2019 (finding arsenic levels requiring a
   8   health warning under Proposition 65).
   9         25.    Regardless of whether buyers of Starkey Water are ingesting legal or
  10   illegal arsenic levels, the fact that they are ingesting any amount of arsenic means
  11   the water never meets the quality and safety standards Whole Foods has
  12   indoctrinated consumers to expect. Nor is Starkey Water the “highest quality” water
  13   subject to “the strictest quality standards in the industry”. By claiming to “set the
  14   standards of excellence for food retailers,” to “carefully vet our products to make
  15   sure that they meet our high standards by researching ingredients”, and, by banning
  16   products with ingredients that do not meet its stringent quality standards, Whole
  17   Foods “highest quality” assurance is far from puffery – it is a demonstrably false
  18   and misleading statement of fact. When Consumer Reports independently tested
  19   130 brands of bottled water, only 11 brands had detectable levels of arsenic with
  20   Starkey Water testing second highest. “Arsenic in Some Bottled Water Brands at
  21   Unsafe Levels, Consumer Reports Says.”16 The brand that came in highest has been
  22   recalled from the market in the wake of these revelations.
  23         26.    Further, Whole Foods’ failure to disclose arsenic among the identified
  24   contents on the label is a material misleading omission. Arsenic is a poison that in
  25   large doses kills and in small doses can cause cancer and a number of other serious
  26   health problems, which is why it is filtered out so thoroughly that it does not appear
  27
       16
  28       Available at: https://www.consumerreports.org/water-quality/arsenic-in-some-
       bottled-water-brands-at-unsafe-levels/.
                                                 -10-
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 12 of 24 Page ID #:165




   1   in discernible levels in tap water, or in water marketed by Whole Foods’
   2   competitors. For example, arsenic has been shown to:
   3               (a)    Damage the Heart: CNN reported on May 7, 2019: “Young
   4         adults free of diabetes and cardiovascular disease developed heart damage
   5         after only five years of exposure to low-to-moderate levels of arsenic
   6         commonly found in groundwater.”            More recently, a study published in
   7         Circulation: Cardiovascular Imaging, an American Heart Association Journal
   8         found that “[l]ow-level arsenic exposure is associated with a disproportionate
   9         growth of the heart independent of hypertension and other traditional risk
  10         factors”. And, “[t]he higher the arsenic content in drinking water, the greater
  11         the damage to the heart.”
  12               (b)    Cause Cancer:         The International Agency for Research on
  13         Cancer (IARC), part of the World Health Organization (WHO),
  14         classifies arsenic and inorganic    arsenic   compounds as   “carcinogenic   to
  15         humans.”     This is based on sufficient evidence in humans that these
  16         compounds can cause lung cancer, bladder cancer and skin cancer.
  17               (c)    Lead to Kidney Disease: Arsenic exposure can lead to chronic
  18         kidney disease and kidney fibrosis. Numerous scientific studies have shown
  19         that arsenic exposure led to various forms of renal dysfunction. Normally
  20         after an acute kidney injury, kidney cells regrow to recover the organ’s
  21         function. However, chronic exposure to toxicants, like arsenic, injures the
  22         kidneys repeatedly and leads to the development of chronic kidney disease, an
  23         irreversible condition for which there is no current treatment. Worse still,
  24         chronic kidney disease is progressive and leads to kidney failure.
  25               (d)    Increase the Risk of Diabetes: Science Daily reported in 2018
  26         that chronic exposure to arsenic interferes with insulin secretion in the
  27         pancreas, which may increase the risk of diabetes. It drew on research
  28
                                                 -11-
                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 13 of 24 Page ID #:166




   1         published in the American Journal of Physiology -- Regulatory, Integrative
   2         and Comparative Physiology.
   3         27.    In addition to these and several other serious health consequences
   4   caused by arsenic ingestion, it can also induce stomach pain, vomiting, and diarrhea.
   5         28.    Moreover, because “it is a carcinogen, there is no completely ‘safe’
   6   level of arsenic” according to Erik Olson, a drinking water expert at the National
   7   Resources Defense Council. This is particularly true as to children, who because of
   8   their smaller size and greater consumption of water relative to their size, are subject
   9   to adverse health effects at low levels of arsenic ingestion.
  10         29.    For example, a 2014 study co-authored by Joseph Graziano, Ph.D., a
  11   professor of environmental health sciences at Columbia University’s Mailman
  12   School of Public Health and professor of pharmacology at Columbia’s medical
  13   school found that an arsenic level of 5 ppb or greater in a child’s household water
  14   supply was associated with a 5- to 6-point reduction in IQ compared with those
  15   whose exposure to arsenic levels was below 5 ppb.
  16         30.    Regular exposure to small amounts of arsenic can also harm adults. A
  17   2017 study published in the journal Environmental Research found a relationship
  18   between exposure to arsenic levels starting around 2 ppb and prostate cancer among
  19   men in Iowa, prompting the authors to suggest that the 10 ppb arsenic limit may
  20   “not be protective for human health.”
  21         31.    And public health officials in New Hampshire, in explaining their
  22   pending proposal to lower the state’s cutoff for arsenic in tap water, cited research
  23   that identified health problems that appear at levels below 10 ppb, including “lung,
  24   bladder and skin cancer; cardiovascular disease; adverse birth outcomes; illnesses in
  25   infants; and reduced IQ.”
  26         32.    Tellingly, the EPA sets its “maximum contaminant level goal” for
  27   arsenic in water—the level below which there is no known or expected risk to
  28   health—at zero.
                                                -12-
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 14 of 24 Page ID #:167




   1         33.    The ill-effects from arsenic are exacerbated because it has a half-life of
   2   3 to 5 days. Most consumers of bottled water consume at least 1 bottle of water per
   3   day with many drinking more than 1 bottle of water each day, such that the
   4   cumulative amount of arsenic in the body at any period of time from Starkey Water
   5   likely exceeds the per bottle arsenic levels.
   6         34.    Whole Foods claims it recently conducted its own tests on Starkey
   7   Water and found the water to contain less than 10 ppb of arsenic. Less than 10 ppb
   8   is not zero, which is what consumers expect as a result of Whole Foods’ name and
   9   multi-media campaign. Further, water tests can vary from bottle to bottle according
  10   to National Resources Defense Council’s Erik Olson. Case in point: Whole Foods’
  11   2016 water quality report listed Starkey Water’s average arsenic level at 9 ppb, but
  12   records show on December 15 of that year, Whole Foods issued a recall after 11.7
  13   ppb of arsenic was detected in a water sample by Florida regulators. Three weeks
  14   later, a second recall was issued after 12 ppb of arsenic was detected in another
  15   sample.
  16         35.    Whole Foods could, but has chosen not to, use available treatment
  17   processes to remove the arsenic from Starkey Water to ensure it meets the standards
  18   that consumers have come to expect from Whole Foods’ products and rely upon in
  19   purchasing Starkey Water.
  20         36.    Because Plaintiff and Class members paid for the highest quality
  21   bottled water free of contaminants and received water with a high amount of arsenic
  22   poison in it (much higher than tap water and similar brands), they are entitled to a
  23   full refund. But for Whole Foods’ name and multi-media campaign representing it
  24   only sells products of the highest quality, safety, and purity; and failure to identify
  25   arsenic in the listed contents, Plaintiff and Class members would not have purchased
  26   Starkey Water as they had many other arsenic-free bottled water options available to
  27   them. They certainly would not have paid a premium price for it, particularly
  28
                                                 -13-
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 15 of 24 Page ID #:168




   1   because most tap water contains less arsenic than Starkey Water and most other
   2   arsenic-free bottled water is materially less expensive.
   3         37.    For the foregoing reasons, Plaintiff brings this class action for full
   4   restitution, actual and punitive damages, declaratory and injunctive relief, and
   5   corrective advertising.
   6                             CLASS ACTION ALLEGATIONS
   7         38.    Plaintiff brings this action on behalf of himself and all other similarly
   8   situated consumers pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules
   9   of Civil Procedure and seeks certification of the following Class:
  10         Multi-State Class
  11         All citizens of the Multi-State Class states who, within the applicable
             statute of limitations period until the date notice is disseminated,
  12         purchased Starkey Water at Whole Foods in California, Florida,
             Massachusetts, Michigan, Minnesota, Missouri, New Jersey, New
  13         York, and Washington.17
  14         Excluded from this Class are Defendants and their officers, directors,
             employees, and those who purchased Starkey Water for the purpose of
  15         resale.
  16         39.    In the alternative to a Multi-State Class, Plaintiff seeks certification of
  17   the following California-Only Class:
  18         California-Only Class
  19         All California citizens who, within the applicable statute of limitations
             period until the date notice is disseminated, purchased Starkey Water at
  20         Whole Foods in California.
  21         Excluded from this Class are Defendants and their officers, directors,
             employees, and those who purchased Starkey Water for the purpose of
  22         resale.
  23

  24

  25
       17
          The States in the Multi-State Class are limited to those States with similar
       consumer fraud laws as applied to the facts of this case: California (Cal. Bus. &
  26   Prof. Code §17200, et seq.); Florida (Fla. Stat. §501.201, et seq.); Massachusetts
       (Mass. Gen. Laws Ch. 93A, et seq.); Michigan (Mich. Comp. Laws §445.901, et
  27   seq.); Minnesota (Minn. Stat. §325F.67, et seq.); Missouri (Mo. Rev. Stat. 010, et
       seq.); New Jersey (N.J. Stat. §56:8-1, et seq.); New York (N.Y. Gen. Bus. Law
  28   §349, et seq.); and Washington (Wash. Rev. Code §19.86.010, et seq.). These
       statutes are referred to as “Similar Consumer Fraud Statutes.”
                                                -14-
                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 16 of 24 Page ID #:169




   1         40.    Numerosity. The members of the Classes are so numerous that joinder
   2   of all members is impracticable. Plaintiff is informed and believes that the proposed
   3   Classes contain thousands of purchasers of Starkey Water who have been damaged
   4   by Defendants’ conduct as alleged herein. The precise number of Class members is
   5   unknown to Plaintiff.
   6         41.    Existence and Predominance of Common Questions of Law and
   7   Fact. This action involves common questions of law and fact, which predominate
   8   over any questions affecting individual Class members. These common legal and
   9   factual questions include, but are not limited to, the following:
  10                a.     Whether Whole Foods’ alleged conduct is unlawful or unfair;
  11                b.     Whether the alleged conduct constitutes violations of the laws
  12         asserted;
  13                c.     Whether Whole Foods engaged in misleading and/or deceptive
  14         advertising; and
  15                d.     Whether Plaintiff and Class members are entitled to appropriate
  16         remedies, including restitution, damages, corrective advertising, and
  17         injunctive relief.
  18         42.    Typicality. Plaintiff’s claims are typical of the Class members’ claims
  19   because, inter alia, all Class members were injured through the uniform misconduct
  20   described above. Plaintiff is also advancing the same claims and legal theories on
  21   behalf of himself and all Class members.
  22         43.    Adequacy of Representation. Plaintiff will fairly and adequately
  23   protect the interests of Class members. Plaintiff has retained counsel experienced in
  24   complex consumer class action litigation, and Plaintiff intends to prosecute this
  25   action vigorously. Plaintiff has no adverse or antagonistic interests to those of the
  26   Classes.
  27         44.    Superiority. A class action is superior to all other available means for
  28   the fair and efficient adjudication of this controversy.       The damages or other
                                                -15-
                               SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 17 of 24 Page ID #:170




   1   financial detriment suffered by individual Class members is relatively small
   2   compared to the burden and expense that would be entailed by individual litigation
   3   of their claims against Whole Foods. It would thus be virtually impossible for
   4   members of the Classes, on an individual basis, to obtain effective redress for the
   5   wrongs done to them. Furthermore, even if Class members could afford such
   6   individualized litigation, the court system could not. Individualized litigation would
   7   create the danger of inconsistent or contradictory judgments arising from the same
   8   set of facts. Individualized litigation would also increase the delay and expense to
   9   all parties and the court system from the issues raised by this action. By contrast,
  10   the class action device provides the benefits of adjudication of these issues in a
  11   single proceeding, economies of scale, and comprehensive supervision by a single
  12   court, and presents no unusual management difficulties under the circumstances
  13   here.
  14           45.   Plaintiff seeks preliminary and permanent injunctive and equitable
  15   relief on behalf of the entire Classes, on grounds generally applicable to the entire
  16   Classes, to enjoin and prevent Whole Foods from engaging in the acts described and
  17   requiring Whole Foods to provide full restitution to Plaintiff and Class members.
  18           46.   Unless a Class is certified, Whole Foods will retain monies received as
  19   a result of their misconduct that were taken from Plaintiff and Class members.
  20           47.   Unless an injunction is issued, Whole Foods will continue to commit
  21   the violations alleged, and the members of the Classes and the general public will
  22   continue to be deceived.
  23                                        COUNT I
               Violation of California Business & Professions Code §§ 17200, et seq.
  24                   and Similar Consumer Fraud Statutes, supra note 17
                      (On Behalf of the Multi-State or California-Only Class)
  25
               48.   Plaintiff repeats and re-alleges the allegations contained in the
  26
       paragraphs above, as if fully set forth herein.
  27
               49.   Plaintiff brings this claim individually and on behalf of the Multi-State
  28
                                                 -16-
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 18 of 24 Page ID #:171




   1   or California-Only Classes.
   2         50.    As alleged herein, Plaintiff has suffered injury in fact and lost money or
   3   property at the time of purchase as a result of Whole Foods’ conduct because he
   4   purchased Starkey Water in reliance on Whole Foods’ reputation and multi-media
   5   campaign regarding the quality, safety, and purity of its products and material non-
   6   disclosure of arsenic in Starkey Water. Had Whole Foods disclosed on the bottles
   7   that Starkey Water contained or may contain arsenic in high and commercially
   8   unusual levels, Plaintiff would have seen and read that disclosure and would not
   9   have purchased Starkey Water.
  10         51.    The Unfair Competition Law, Business & Professions Code §§ 17200,
  11   et seq. (“UCL”) prohibits any “unlawful,” “fraudulent,” or “unfair” business act or
  12   practice and any false or misleading advertising. The Similar Consumer Fraud
  13   Statutes likewise prohibit the use of unfair or deceptive practices in the course of
  14   trade or commerce, and are to be liberally construed.
  15         52.    Unlawful Business Practices: In the course of conducting business,
  16   Whole Foods committed “unlawful” business practices in violation of the UCL by,
  17   inter alia, leading consumers, including Plaintiff, to believe that it only sells
  18   products of the highest quality, safety, and purity, which are false, misleading,
  19   and/or deceptive representations and misleading half-truths; and making the material
  20   arsenic omission (both of which constitute advertising within the meaning of §
  21   17200), and violating California Civil Code §§ 1572, 1573, 1709, and 1711; the
  22   California Legal Remedies Act, California Civil Code §§ 1750, et seq.; California
  23   Business & Professions Code §§ 17200, et seq. and 17500, et seq., the Similar
  24   Consumer Fraud Statutes, and the common law.
  25         53.    Plaintiff reserves the right to allege other violations of law, which
  26   constitute other unlawful business acts or practices. Such conduct is ongoing and
  27   continues to this date.
  28         54.    Unfair Business Practices: In the course of conducting business,
                                                 -17-
                                 SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 19 of 24 Page ID #:172




   1   Whole Foods committed “unfair” business acts or practices by, inter alia, leading
   2   consumers, including Plaintiff, to believe that it only sells products of the highest
   3   quality, safety, and purity, which are false, misleading, and/or deceptive
   4   representations and misleading half-truths; and making the material arsenic
   5   omission (both of which constitute advertising within the meaning of § 17200).
   6   There is no societal benefit from false advertising, only harm. Plaintiff and the
   7   public at large were and continue to be harmed by Whole Foods’ false, misleading,
   8   and/or deceptive representations and material omissions. Because the utility of
   9   Whole Foods’ conduct (zero) is outweighed by the gravity of harm to Plaintiff,
  10   consumers, and the competitive market, Whole Foods’ conduct is “unfair” having
  11   offended an established public policy.
  12         55.    Whole Foods also engaged in immoral, unethical, oppressive, and
  13   unscrupulous activities that are substantially injurious to the public at large.
  14         56.    There were reasonably available alternatives to further Whole Foods’
  15   legitimate business interests, other than the conduct described herein.
  16         57.    Fraudulent Business Practices: In the course of conducting business,
  17   Whole Foods committed “fraudulent business act[s] or practices” and deceptive or
  18   misleading advertising by, inter alia, leading consumers, including Plaintiff, to
  19   believe that it only sells products of the highest quality, safety, and purity, which are
  20   false, misleading, and/or deceptive representations and misleading half-truths; and
  21   making the material arsenic omission (both of which constitute advertising within
  22   the meaning of § 17200).
  23         58.    Whole Foods’ actions, claims, and misleading statements, as more fully
  24   set forth above, are misleading and/or likely to deceive the consuming public within
  25   the meaning of Business & Professions Code § 17200, et seq.
  26         59.    Plaintiff relied on Whole Foods’ reputation and long-running multi-
  27   media campaign for sourcing and selling safe, wholesome, and healthy products,
  28   and were in fact injured as a result of those false, misleading, and deceptive
                                                 -18-
                              SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 20 of 24 Page ID #:173




   1   representations and misleading half-truths and material omissions.
   2         60.         Unless restrained and enjoined, Whole Foods will continue to engage in
   3   the above described conduct. Accordingly, injunctive relief is appropriate.
   4         61.         Plaintiff, on behalf of himself, all others similarly situated, and the
   5   general public, seeks declaratory relief and an injunction prohibiting Whole Foods
   6   from continuing such practices, corrective advertising, restitution of all money
   7   obtained from Plaintiff and the members of the Classes collected as a result of unfair
   8   competition, and all other relief this Court deems appropriate, consistent with
   9   Business & Professions Code § 17203.
  10                                            COUNT II
                           Violations of the Consumers Legal Remedies Act –
  11                                  Cal. Civ. Code §§ 1750 et seq.
                                (On Behalf of the California-Only Class)
  12
             62.         Plaintiff repeats and incorporates by reference the allegations contained
  13
       in the paragraphs 1 through 47 above as if fully set forth herein.
  14
             63.         Plaintiff brings this claim individually and on behalf of the California-
  15
       Only Class.
  16
             64.         This cause of action is brought pursuant to the Consumers Legal
  17
       Remedies Act, California Civil Code §§ 1750, et seq. (the “CLRA”).
  18
             65.         Plaintiff is a consumer as defined by California Civil Code § 1761(d).
  19
       Starkey Water is a “good” within the meaning of the CLRA.
  20
             66.         Whole Foods violated and continues to violate the CLRA by engaging
  21
       in the following practices proscribed by California Civil Code §1770(a) in
  22
       transactions with Plaintiff and the California-Only Class which were intended to
  23
       result in, and did result in, the sale of Starkey Water:
  24
                   (5)      Representing that [Starkey Water has] . . . characteristics, . . . uses
  25
                            [and] benefits . . . which [it does] not have . . . .
  26
                                                        *       * *
  27
                   (7)      Representing that [Starkey Water is] of a particular standard,
  28
                                                      -19-
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 21 of 24 Page ID #:174




   1                        quality, or grade … if [it is] of another.
   2             67.   Pursuant to California Civil Code § 1782(d), Plaintiff and the
   3   California-Only Class seek a Court Order declaring Whole Foods to be in violation
   4   of the CLRA, enjoining the above-described wrongful acts and practices of
   5   Defendant, and ordering restitution and disgorgement.
   6             68.   Pursuant to § 1782 of the CLRA, Plaintiff notified Whole Foods in
   7   writing by certified mail of the particular violations of § 1770 of the CLRA and
   8   demanded that Whole Foods rectify the problems associated with the actions
   9   detailed above and give notice to all affected consumers of Whole Foods’ intent to
  10   so act.
  11             69.   Whole Foods failed to rectify or agree to rectify the problems
  12   associated with the actions detailed above and give notice to all affected consumers
  13   within 30 days of the date of written notice pursuant to § 1782 of the CLRA. Thus,
  14   Plaintiff further seeks actual, punitive, and statutory damages as appropriate.
  15                                  DEMAND FOR JURY TRIAL
  16             Plaintiff demands a trial by jury on all claims for which a jury is available.
  17                                      PRAYER FOR RELIEF
  18             WHEREFORE, Plaintiff, on behalf of himself and Class members, demands
  19   judgment against Whole Foods and requests the entry of:
  20                   a.      An order certifying the Classes as requested herein;
  21                   b.      An order declaring that the conduct complained of herein
  22                           violates the laws asserted;
  23                   c.      An order requiring Whole Foods to undertake corrective action,
  24                           and enjoining Whole Foods’ conduct;
  25                   d.      An order awarding restitution and disgorgement of Whole
  26                           Foods’ revenues to Plaintiff and the proposed Class members;
  27                   e.      An order awarding damages, including punitive damages, as
  28                           appropriate;
                                                     -20-
                                  SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 22 of 24 Page ID #:175




   1              f.    An order awarding attorneys’ fees and costs; and
   2              g.    An order providing such other and further relief as this Court
   3                    may deem just, equitable, or proper.
   4

   5   Dated: December 20, 2019     BONNETT, FAIRBOURN, FRIEDMAN
   6                                & BALINT, P.C.

   7                                s/Patricia N. Syverson
   8                                Patricia N. Syverson (CA SBN 203111)
                                    Manfred P. Muecke (CA SBN 222893)
   9                                600 W. Broadway, Suite 900
  10                                San Diego, California 92101
                                    psyverson@bffb.com
  11                                mmuecke@bffb.com
  12                                Telephone: (619) 798-4593

  13                                BONNETT, FAIRBOURN, FRIEDMAN
  14                                & BALINT, P.C.
                                    Elaine A. Ryan (Admitted Pro Hac Vice)
  15                                Carrie A. Laliberte (Admitted Pro Hac Vice)
  16                                2325 E. Camelback Rd. Suite 300
                                    Phoenix, AZ 85016
  17                                eryan@bffb.com
  18                                claliberte@bffb.com
                                    Telephone: (602) 274-1100
  19

  20                                THE PASKOWITZ LAW FIRM P.C.
                                    Laurence D. Paskowitz
  21                                208 East 51st Street, Suite 380
  22                                New York, NY 10022
                                    212-685-0969
  23                                lpaskowitz@pasklaw.com
  24
                                    ROY JACOBS & ASSOCIATES
  25                                Roy L. Jacobs
  26                                420 Lexington Avenue, Suite 2440
                                    New York, NY 10170
  27                                212-867-1156
  28                                rjacobs@jacobsclasslaw.com
                                            -21-
                          SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 23 of 24 Page ID #:176




   1

   2                               LAW OFFICES OF DAVID N. LAKE,
                                   A Professional Corporation
   3                               David N. Lake (CA SBN 180775)
   4                               16130 Ventura Boulevard, Suite 650
                                   Encino, California 91436
   5                               (818) 788-5100
   6                               david@lakelawpc.com

   7                               Attorneys for Plaintiff
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                           -22-
                          SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 33 Filed 12/20/19 Page 24 of 24 Page ID #:177




   1                                CERTIFICATE OF SERVICE
   2
              I hereby certify that on December 20, 2019, I electronically filed the foregoing
   3
       with the clerk of the court using the CM/ECF system which will send notification of
   4
       such filing to the e-mail address denoted on the electronic Mail Notice List, and I
   5
       hereby certify that I have mailed the foregoing document or paper via the United
   6
       States Postal Service to the non-CM/ECF participants indicated on the Manual
   7
       Notice list.
   8
              I certify under penalty of perjury under the laws of the United States of
   9
       America that the foregoing is true and correct.
  10
              Executed December 20, 2019 at San Diego, California.
  11

  12
                                               /s/ Patricia N. Syverson
  13
                                              Patricia N. Syverson (203111)
  14                                          BONNETT, FAIRBOURN, FRIEDMAN
                                              & BALINT, P.C.
  15
                                              600 W. Broadway, Suite 900
  16                                          San Diego, California 92101
                                              psyverson@bffb.com
  17
                                              Telephone: (619) 756-7748
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                -23-
                             SECOND AMENDED CLASS ACTION COMPLAINT
